MEMORANDUM **
Ignacio Alcala-Ramos appeals the sentence imposed following his guilty plea to being a deported alien found in the United States in violation 8 U.S.C. § 1326(a). Alcala-Ramos contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court should not have imposed a sentence greater than the two-year maximum set forth in § 1326(a) based on Alacala-Ramos’ prior aggravated felony because that felony was neither charged in the indictment nor admitted at the change of plea. This contention is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert, denied, — U.S. -, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.